Exhibit 10.1

 

SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”), is
made effective this 6th day of January 2017 (the “Amendment Effective Date”), by
and between MAXINE GOWEN, PH.D. (“Executive”),  and TREVENA, INC., a Delaware
corporation (the “Company”).  Company and the Executive collectively are
referred to as the “Parties.”

 

BACKGROUND

 

WHEREAS, the Executive and Company are parties to an Executive Employment
Agreement effective on January 31, 2014, as amended on May 4, 2015
(collectively, the “Employment Agreement”); and

 

WHEREAS, the Parties desire to further amend the Employment Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto agree
as follows:

 

(1)           Terms not otherwise defined herein shall have the meanings
ascribed to them in the Employment Agreement.

 

(2)           The following sections of each Employment Agreement hereby are
deleted in their entirety and replaced with the following:

 

7.(a)(i)                    an amount equal to fifteen (15) months of
Executive’s annualized Base Salary in effect at the time of termination, payable
in equal installments on the Company’s regularly scheduled payroll dates
beginning with the first payroll date following the effective date of the
Release and Waiver;

 

7.(a)(iii)                  an amount equal to fifteen (15) months of
Executive’s annual Target Bonus in effect at the time of termination, payable in
equal installments on the Company’s regularly scheduled payroll dates beginning
with the first payroll date following the effective date of the Release and
Waiver;

 

7.(a)(iv)                  if Executive timely elects continued coverage under
COBRA for Executive and Executive’s covered dependents under the Company’s group
health plans following such termination of employment, the Company will pay the
COBRA premiums necessary to continue Executive’s health insurance coverage in
effect for Executive and Executive’s eligible dependents on the termination
date, as and when due to the insurance carrier or COBRA administrator (as
applicable), until the earliest of (A) fifteen (15) months from the effective
date of such termination, (B) the expiration of Executive’s eligibility for the
continuation coverage under COBRA, or (C) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new

 

--------------------------------------------------------------------------------


 

employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive on the last day of each remaining month of
the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period;

 

7.(b)(i)                    an amount equal to twenty-one (21) months of
Executive’s annualized Base Salary in effect at the time of termination, payable
in equal installments on the Company’s regularly scheduled payroll dates
beginning with the first payroll date following the effective date of the
Release and Waiver;

 

7.(b)(iii)                  an amount equal to twenty-one (21) months of
Executive’s annual Target Bonus in effect at the time of termination, payable in
equal installments on the Company’s regularly scheduled payroll dates beginning
with the first payroll date following the effective date of the Release and
Waiver;

 

7.(b)(iv)                  if Executive timely elects continued coverage under
COBRA for Executive and Executive’s covered dependents under the Company’s group
health plans following such termination of employment, the Company will pay the
COBRA premiums necessary to continue Executive’s health insurance coverage in
effect for Executive and Executive’s eligible dependents on the termination
date, as and when due to the insurance carrier or COBRA administrator (as
applicable), until the earliest of (A) twenty-one (21) months from the effective
date of such termination, (B) the expiration of Executive’s eligibility for the
continuation coverage under COBRA, or (C) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment (such period from the termination date
through the earliest of (A) through (C), the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive on the last day of each remaining month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA

 

--------------------------------------------------------------------------------


 

Payment Period.  Furthermore, if the expiration of Executive’s eligibility for
the continuation coverage under COBRA (per Section 7.(b)(iv)(B) above) occurs
prior to the date that is twenty-one (21) months from the effective date of
termination, then the Company will pay Executive on the last day of each month,
a fully taxable cash payment equal to the last applicable COBRA premium paid on
behalf of Executive, subject to applicable tax withholdings, for the period from
the expiration date of such COBRA eligibility to the date that is twenty-one
(21) months from the effective date of termination; and

 

9.(c)                        Good Reason.  For purposes of this Agreement, a
resignation for “Good Reason” is defined as the resignation by Executive within
thirty (30) days following the end of the Cure Period (defined below), if any of
the following events occur without Executive’s express written consent:  (i) the
Company reduces the amount of the Base Salary, other than pursuant to a
reduction that also is applied to substantially all other executives of the
Company, (ii) the Company fails to pay the Base Salary or other benefits
required to be provided by the Company hereunder, (iii) the Company materially
reduces Executive’s core functions, duties or responsibilities in a manner that
constitutes a demotion, or (iv) any change of Executive’s principal office
location to a location more than thirty (30) miles from the Company’s office at
1018 West 8th Avenue, King of Prussia, PA; provided, however, that Executive
must provide written notice to the Company of the condition that could
constitute “Good Reason” within thirty (30) days of the initial existence of
such condition and such condition must not have been remedied by the Company
within thirty (30) days of such written notice (the “Cure Period”).

 

(3)           The Parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Amendment.

 

(4)           This Amendment together with the Employment Agreement constitute
the complete agreement of the Parties hereto with respect to the subject matters
referred to herein and supersedes all prior or contemporaneous negotiations,
promises, covenants, agreements or representations of every nature whatsoever
with respect thereto.  This Amendment cannot be amended, modified or
supplemented except by an instrument in writing executed by the Parties hereto.

 

(5)           The terms of this Amendment shall be binding upon, and shall inure
to the benefit of the Executive, the Company and their respective successors and
assigns.   Except as provided in this Amendment, all other terms and conditions
contained in the Employment Agreement shall remain unchanged and in full force
and effect.

 

(6)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

 

[SIGNATURES ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the Amendment Effective
Date.

 

 

COMPANY:

 

 

 

TREVENA, INC.

 

 

 

 

 

 

By:

/s/ John M. Limongelli

 

 

Name: John M. Limongelli

 

 

Title: SVP, General Counsel & Chief Administrative Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Maxine Gowen

 

Maxine Gowen, Ph.D.

 

 

--------------------------------------------------------------------------------